DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                         T.J.D., the father,
                             Appellant,

                                  v.

        ANTHONY B. MARCHESE, P.A., as Intermediary, and
                     A.M.C, the mother,
                         Appellees.

                            No. 4D20-685

                            [July 30, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Taylor, Judge; L.T. Case No. 2018-DR-00540.

  Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for
appellant.

  Anthony B. Marchese of Anthony B. Marchese, P.A., Tampa, for
appellee, Anthony B. Marchese, P.A., as Intermediary.

  Amy U. Hickman of Hausmann & Hickman, P.A., Boynton Beach, for
appellee, A.M.C., the mother.

PER CURIAM.

  Affirmed.

GROSS, ARTAU, JJ., and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                        *          *          *

  Not final until disposition of timely filed motion for rehearing.